                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NINEVEH INVESTMENTS LIMITED,                                CIVIL ACTION
       Plaintiff,

                v.

 UNITED STATES OF AMERICA,                                   NO. 16-1068
        Defendant.


DuBois, J.                                                                       August 13, 2019

                                    MEMORANDUM

   I.        INTRODUCTION

        In this action for wrongful levy against the United States under 26 U.S.C. § 7426 of the

Internal Revenue Code, plaintiff Nineveh Investments Limited (“plaintiff”) seeks

reconsideration of that part of the Court’s December 5, 2017 Memorandum and Order denying

plaintiff’s Motion for Application of Foreign Law Pursuant to Federal Rule of Civil Procedure

44.1 by reason of plaintiff’s failure to prove the substance of Bahamian law. In that Order, the

Court concluded that plaintiff failed to prove the substance of Bahamian law through its

exclusive reliance on a July 6, 2017 Order by a Bahamian court that provided no evidence of

the substance of Bahamian law. Consequently, the Court determined that Pennsylvania law

would apply in the case as the law of the forum.

        In its Motion for Reconsideration, plaintiff provides additional legal authority in support

of its Motion for Application of Bahamian Law. The Court determines that the interests of

justice favor considering plaintiff’s supplemental authority on Bahamian law. The additional

authority provides the substance of Bahamian law and enables the Court to apply that law to

interpretation of the Kaplan Family Trust. The Court will apply Bahamian law to that issue.
The Court also concludes that the doctrine of depecage1 is appropriate in this case and denies

without prejudice plaintiff’s Motion for Application of Foreign Law with respect to all other

issues involved in determining Gary Kaplan’s property interest in the Kaplan Family Trust,

including the law relating to nominee, alter ego, sham/substance over form, and fraudulent

transfer. For the reasons that follow, plaintiff’s Motion for Reconsideration is granted in part

and denied in part.

    II.      BACKGROUND2

          This lawsuit arises out of tax levies by defendant United States on the claimed assets of

terminated third-party defendant Gary Kaplan (“Kaplan”) to satisfy Kaplan’s outstanding tax

obligations. Kaplan’s tax obligations stem from the sale of his shares in BetOnSports, PLC, an

overseas gambling operation, in public offerings in 2004 and 2005. In anticipation of the

public offerings, Kaplan settled two trusts based in the Isle of Jersey, to which he transferred

his shares in BetOnSports. In 2010, Kaplan settled the Kaplan Family Trust (“the Trust”)

under the laws of the Bahamas as a successor to the two trusts based in the Isle of Jersey.

Plaintiff Nineveh is a Bahamian corporation that holds the Trust’s financial assets.

             a. The Terms of the Trust

          The Trust grantor, or “settlor,” is Gary Kaplan. See ECF No. 38-2. The trust

beneficiaries are the settlor, Holly Kaplan,3 the issue of the settlor, and the International Red




1
  “‘Depecage’ refers to the use of the law of different states to resolve different issues in the same case.” See
Calhoun v. Yamaha Motor Corp., U.S.A., 216 F.3d 338, 342 (3d Cir. 2000).
2
  The facts are drawn from this Court’s Memorandum and Order dated December 5, 2017, denying plaintiff’s
Motion for Application of Foreign Law. Nineveh Investments Ltd. v. United States, No. 16-1068, 2017 WL
6017681 (E.D. Pa. Dec. 5, 2017). The Court repeats only those facts necessary to explain its ruling.
3
  Holly Kaplan is Gary Kaplan’s ex-wife.

                                                          2
Cross and other such charitable organizations. Id. at 14 ¶¶ 1–4. The Trust protector4 is

Michael Hunter, a lawyer located in Israel. See ECF No. 37-1. Below, the Court details the

relevant Trust terms related to the settlor, protector, and trustees.

                       i. Powers of Settlor

         Section 6.3 of the Trust grants the settlor (Kaplan) the power “to appoint any successor

or additional Protector.” ECF No. 38-2 § 6.3. Section 6.13 states that “[n]otwithstanding

anything in this Clause 6 to the contrary, the Settlor during his lifetime and while he is not

Incapacitated shall have the power to remove Protectors, with or without cause, and to appoint

replacements for Protectors so removed.” Id. § 6.13.

                       ii. Powers of Protector

         The Trust terms provide for a protector with broad powers over the administration of

the Trust. Section 12.1 of the Trust provides that “[t]he power of removing Trustees and

appointing new or additional Trustees shall be vested in the Protector for the time being

hereof,” and under Section 12.3, that power of removal “shall be exercisable without any

reason being given for such removal.” Id. §§ 12.1, 12.3. The Protector also has the power,

inter alia, “to consent to changes in class of Beneficiaries,” “to consent to early termination of

the Trust Period,” and to direct “the Trustees [to] pay or apply the whole or any part of [sic]

parts of the income or capital of the Trust Fund for the benefit of all or any one or more

exclusive of the other or others of the Beneficiaries.” Id. at 15 ¶ 1.

         Furthermore, under Section 6.7 of the Trust, “[n]o person acting as Protector shall owe

any fiduciary duty to, or be accountable to, any Beneficiary of any Trust, or to the Trustees, in


4
  “Generally, a trust protector is a disinterested third party whom the settlor appoints to represent his or her best
interests in the administration of the trust.” George Gleason Bogert, et al., The Law of Trusts and Trustees: Trust
Protectors, § 137 (2019). “Unlike trustees, trust protectors are not vested with title. Rather, a trust protector is
essentially an agent for the settlor and directs and approves the actions of trustee(s).” Id.

                                                          3
relation to the powers of the Protector, as such, hereunder, it being the intention that in the

absence of fraud, each Protector will be free from any liability whatsoever relating to the

Protector’s acts as Protector.” Id. § 6.7.

       The Trust terms also limit the protector’s power by directing that “no Beneficiary may

be a Protector” and “[n]o Protector shall participate in any decision to consent to any decision

of the Trustees to pay income or capital to or for the benefit of himself.” Id. § 6.10.

                  iii. Powers of Trustees

       Finally, trustees are authorized to make distributions and otherwise dispose of the

trust’s assets and to end the trust at any time. Id. § 1.6. Additionally, Section 11 explains that

“Trustees may (with the consent of the Protector) pay out of the capital or income of the Trust

Fund any taxes of any kind which become payable (whether or not enforceable) anywhere in

the world in respect of any part of the Trust Fund or its income either by the Trustees or by any

person who has transferred property to this Trust or by any Beneficiary notwithstanding that the

payment of taxes may be prejudicial to one or more of the Beneficiaries.” Id. § 11.

           b. Procedural History

       In 2014, the United States Tax Court ruled that Kaplan earned taxable income from the

2004 and 2005 sales of his shares in BetOnSports. Consequently, on February 24, 2016, the

Internal Revenue Service (“IRS”) placed levies on assets transferred by Kaplan to plaintiff.

       On March 4, 2016, plaintiff Nineveh filed suit in this Court, alleging that the levied

assets were not taxable property belonging to Kaplan, but only to plaintiff and the Trust. The

Complaint set forth a single count, for wrongful levy, and sought return of the levied assets,

with interest and costs. Plaintiff also filed suit in the Bahamian Supreme Court, a trial-level

tribunal, against Kaplan for determination of “the rights of the discretionary beneficiaries” of



                                                 4
the Trust. The United States was invited to “participate” in the Bahamian proceedings but

declined to do so. On July 6, 2017, the Bahamian Supreme Court issued an Order (“July 6,

2017 Order”), ruling that the levied assets “do not form a part of the personal assets of Gary

Kaplan.”

       On October 23, 2017, plaintiff filed a Motion for Application of Foreign Law Pursuant

to Federal Rule of Civil Procedure 44.1. Plaintiff urged this Court to adopt the July 6, 2017

Order as evidence of the substance of Bahamian law pursuant to Rule 44.1 or, in the

alternative, to adopt that Order under principles of international comity. This Court denied

plaintiff’s Motion for Application of Foreign Law in a December 5, 2017 Memorandum and

Order. In that Memorandum and Order, the Court concluded that plaintiff had failed to prove

the substance of Bahamian law under Rule 44.1 and the United States’ immunity to suit in

foreign courts precluded adoption of the July 6, 2017 Order under principles of comity. The

Court also determined that because plaintiff had failed to prove the substance of foreign law,

Pennsylvania law, the law of the forum, governed the case, pursuant to Third Circuit precedent.

       Plaintiff now seeks reconsideration of the December 5, 2017 Memorandum and Order.

Plaintiff filed its Motion on December 17, 2017, and the United States responded on January 9,

2018. A reply and sur-reply were filed on January 23, 2019, and January 29, 2019,

respectively. After unsuccessful settlement discussions, the parties submitted additional

briefing on choice of law issues and the substance of Bahamian law (Document No. 65, filed

August 10, 2018; Document No. 66, filed September 17, 2018; Document No. 69, filed October

15, 2018, and Document No. 70, filed November 12, 2018).

       Plaintiff’s Motion is now ripe for decision.




                                                5
   III.      LEGAL STANDARD

          Only three situations warrant granting reconsideration: “(1) an intervening change in the

controlling law; (2) the availability of new evidence that was not available when the court

[issued its order]; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.” Max’s Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). The moving

party has the burden of establishing one of these grounds. Blystone v. Horn, 664 F.3d 397, 415

(3d Cir. 2011). The grant or denial of reconsideration lies within the discretion of the district

court. N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).

          The scope of a motion for reconsideration is “extremely limited” and should not be used

to relitigate the case. Blystone, 664 F.3d at 415. A motion for reconsideration “addresses only

factual and legal matters that the Court might have overlooked.” Glendon Energy Co. v.

Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993) (internal citation omitted). “It is

improper on a motion for reconsideration to ask the Court to rethink what it already thought

through—rightly or wrongly.” Id. (citation omitted).

   IV.       DISCUSSION

          In its Motion and subsequent submissions, plaintiff argues that the Court should

reconsider its December 5, 2017, Memorandum and Order in light of plaintiff’s supplemental

evidence of Bahamian law. Plaintiff contends that its submissions adequately prove the

substance of Bahamian law and that Supreme Court precedent requires application of

Bahamian law to the case. Mem. L. Supp. Mot. Recons. 2–3. The United States responds that

the Court should not consider plaintiff’s additional evidence of Bahamian law, plaintiff’s

analysis of Bahamian law is incorrect, and under a federal choice of law analysis, the Court




                                                  6
should apply Pennsylvania law. U.S.’ Opp’n to Nineveh’s Mot. Recons. 5; U.S. Mem.

Regarding C.O.L. & Substance Applicable Bahamian L. (“U.S. Mem. C.O.L.”) 17.

          For the reasons stated below, the Court will consider the parties’ additional evidence of

Bahamian law. Specifically, the Court will determine whether the substance of Bahamian law

has been proven on an issue-by-issue basis and will apply the doctrine of depecage. The Court

concludes that (1) plaintiff has met its burden of proving foreign law as to the issue of

interpretation of the Trust; (2) plaintiff has not met its burden of proving foreign law as to other

issues in the case, and the Court thus assumes that Bahamian law is the same as the law of the

forum as to those issues; (3) under Supreme Court precedent, the Court must apply Bahamian

law to determine the scope of Kaplan’s rights in the property that the United States seeks to

levy.

             a. Consideration of Additional Evidence of Foreign Law

          Plaintiff contends that the Court should consider its additional evidence of foreign law

in deciding its Motion for Reconsideration. Mem. L. Supp. Mot. Recons. 7–9. The Court

agrees.

          In its original Motion for Application of Foreign Law, plaintiff submitted only the July

6, 2017 Order ruling that the levied assets “do not form a part of the personal assets of Gary

Kaplan,” but that “Order provides no evidence of the substance of Bahamian law. It simply

recites that court’s findings without quoting or discussing the law it purports to apply.”

Nineveh Investments Ltd. v. United States, No. 16-1068, 2017 WL 6017681, at *2 (E.D. Pa.

Dec. 5, 2017).

          Plaintiff argues that the Court should consider additional evidence of Bahamian law not

provided to the Court in the initial Motion for Application of Foreign Law in order to avoid



                                                  7
“the manifest injustice that would result if the interests of [plaintiff and the Trust] were unfairly

subjected to the laws of a jurisdiction that has no interest in this action, the parties to the

dispute, or the [subject] property.” Mot. Recons. 9.

        The United States responds that plaintiff “was well aware of, but chose not to comply

with, its obligations under Rule 44.1.” U.S.’ Opp’n to Nineveh’s Mot. Recons. 5.

        Although “[i]t is not the job of courts deciding motions for reconsideration to rescue

parties from their strategic litigation choices,” Conway v. A.I. duPont Hosp. for Children, No.

04-4862, 2009 WL 1492178, at *7 (E.D. Pa. May 26, 2009), it is “not consistent with the wise

exercise of discretion for the District Court to . . . decline[ ] even to consider” an issue because

the parties raised it for the first time on reconsideration, Oetting v. Heffler, Radetich & Saitta,

LLP, No. 11-4757, 2017 WL 6450557, at *7 (E.D. Pa. Dec. 18, 2017) (DuBois, J.) (citing

Max’s Seafood Cafe by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677–78 (3d Cir. 1999)).

        The Court determines that in this case, following Max’s Seafood, it will consider the

additional evidence of Bahamian law notwithstanding the fact that it was raised for the first

time by motion for reconsideration. See, e.g., Caudill Seed & Warehouse Co. v. Prophet 21,

Inc., 126 F. Supp. 2d 937, 939 n.1 (E.D. Pa. 2001) (considering legal authority raised for the

first time in motion for reconsideration).

            b. Proving Foreign Law

        Having decided to consider the additional evidence of foreign law, the Court must

determine whether plaintiff has met its burden of adequately proving foreign law so as to

enable the Court to consider applying it in this case. The Court concludes that plaintiff has

done so with respect to the issue of interpretation of the terms of the Trust, but not as to the

other issues involved in determining Kaplan’s property interest in the Trust.



                                                   8
       Under Federal Rule of Civil Procedure 44.1, “[a] party who intends to raise an issue

about a foreign country’s law must give notice by a pleading or other writing.” Fed. R. Civ P.

44.1. The party seeking to apply foreign law “carr[ies] both the burden of raising the issue that

foreign law may apply in an action, and the burden of adequately proving foreign law to enable

the court to apply it in a particular case.” Bel-Ray Co. v. Chemrite (Pty) Ltd., 181 F.3d 435,

440 (3d Cir. 1999). The moving party has “the burden of establishing [foreign] law and

showing that it differs from United States law.” Ferrostaal, Inc. v. M/V Sea Phoenix, 447 F.3d

212, 218 (3d Cir. 2006). “Where parties fail to carry the burden of proving foreign law, courts

‘will ordinarily apply the forum’s law.’” Id. at 216.

       Foreign law usually is established through “written or oral expert testimony

accompanied by extracts from foreign legal material.” Estate of Botvin v. Islamic Republic of

Iran, 873 F. Supp. 2d 232, 240 (D.D.C. 2012). Rule 44.1 “provides courts with broad authority

to conduct their own independent research to determine foreign law but imposes no duty upon

them to do so.” Ferrostaal, Inc., 447 F.3d at 216; see also Animal Sci. Prod., Inc. v. Hebei

Welcome Pharm. Co., 138 S. Ct. 1865, 1869–70 (2018) (“As [t]he court’s determination must

be treated as a ruling on a question of law [under Rule 44.1], the court may engage in its own

research and consider any relevant material thus found.”) (internal quotations omitted).

       For purposes of the Rule 44.1 analysis, the relevant part of the experts’ evidence is the

law upon which the experts rely, not their ultimate legal conclusions. Estate of Botvin, 873 F.

Supp. 2d at 240 (“Such expert testimony is intended to aid the court in determining the content

of the law, not in applying that law to the facts of the case.”). “Where the law is unsettled or

unclear, an American court must determine how a [foreign] court . . . would rule on the law

upon which the defendant seeks to rely.” Republic of Ecuador v. ChevronTexaco Corp., 499 F.



                                                 9
Supp. 2d 452, 460 (S.D.N.Y. 2007). Under the federal tax lien statute, the Court “look[s]

initially to state law to determine what rights the taxpayer has in the property the Government

seeks to reach.” United States v. Craft, 535 U.S. 274, 278 (2002).

        Plaintiff asks this Court to apply the state law of the Bahamas in determining Kaplan’s

substantive property interest in the Trust. In doing so, it must first prove the substance of

Bahamian law.

        Both parties have submitted extensive expert reports on the extent of Kaplan’s property

interest in the Trust as interpreted under Bahamian law. Specifically, plaintiff submitted the

legal opinion and two supplemental legal opinions of Brian C. Simms Q.C., a Bahamian

attorney who regularly serves as an expert witness on matters of Bahamian law. The United

States submitted the expert report and supplemental expert report of Professor Jonathan Harris,

an English professor with specialized expertise in cross-border trusts. Simms opines that

Kaplan does not have a property interest under Bahamian law; Harris concludes that Kaplan is

the beneficial owner of the Trust property under Bahamian law.

        The parties, through their experts, raise several legal issues relevant to the determination

of Kaplan’s property interest in the Trust: (1) discretionary beneficiaries, (2) de facto

revocability, and (3) unwaivable fiduciary duties. The Court summarizes each legal issue in

turn.

                    i. Discretionary Beneficiaries

        The parties agree that under Bahamian law, “discretionary beneficiaries, even those

who are also settlors like Kaplan, do not have any proprietary interest in a trust’s assets.” U.S.

Mem. C.O.L. 9. This position is consistent with United States law. See N. Carolina Dep’t of

Revenue v. The Kimberley Rice Kaestner 1992 Family Tr., 139 S. Ct. 2213, 2223 (2019)



                                                10
(holding discretionary beneficiaries had no property interest in trust assets). Thus, Kaplan’s

status as a discretionary beneficiary does not create an attachable property interest in the Trust

under Bahamian law.

                    ii. De Facto Revocability

        A trust can be de facto revocable such that the settlor retains beneficial ownership over

the trust property if a settlor retains extensive powers over a trust. Tasarruf Mevduati Sigorta

Fonu v. Merrill Lynch Bank & Anor [2011] UKPC 17, [2012] 1 W.L.R. 1721. The parties

dispute whether, under Bahamian law, a settlor who retains powers permitted by the Bahamian

Trustee Act renders a trust de facto revocable. The Trustee Act expressly provides that “[t]he

retention, possession or acquisition by the settlor of any one or more of the matters referred to

in subsection (2) shall not invalidate a trust or the trust instrument.” Trustee Act, 1998, c. 176

§ 3(1) (Bah.). These powers include “any powers to appoint, add or remove any trustees,

protectors or beneficiaries” and “any powers to revoke the trust or the trust instrument or any

trusts or powers granted thereby, or to withdraw property from the trust.” Id. § 3(2)(a)&(d).

        Simms, plaintiff’s expert, contends that the express language of the Trustee Act is

dispositive—that a settlor retaining powers enumerated under the Act does not invalidate a

trust. Legal Opinion of Brian C. Simms, QC ¶ 32. He opines that “because the Trustee Act

expressly provides that a settlor’s power to appoint or remove protectors shall not invalidate a

trust, Mr[.] Harris’s opinion that the trust fails due to the settlor’s retaining this power is . . .

fundamentally at odds with the [controlling] Trustee Act.” Supplemental Legal Opinion of

Brian C. Simms QC (“Simms Supp. Op.”) ¶ 10.

        Harris, the United States’ expert, disagrees, arguing that “Section 3 [of the Trustee Act]

does not have anything to say about, and does not affect, the degree of control which a settlor is



                                                   11
able to exercise over a trust’s assets,” and that Section 3(1) merely provides that the inclusion

of any power listed in Section 3(2) does not necessarily invalidate a trust. Expert Report of

Professor Jonathan Harris QC (“Harris Rep.”) ¶¶ 91, 94. Harris opines that, notwithstanding

Section 3, a settlor can retain beneficial ownership over a trust’s assets. In support of his

position, Harris relies upon Tasarruf, a precedential case from the Privy Council with binding

authority over the Bahamas, which analyzed a Cayman Islands trust and held that a settlor’s

power of trust revocation was “not a fiduciary power and was in equity tantamount to

ownership.” Id. at 89–90 (citing Tasarruf Mevduati Sigorta Fonu v. Merrill Lynch Bank &

Anor [2011] UKPC 17, [2012] 1 W.L.R. 1721). Harris also relies on an English trial court

decision, Pugachev—a persuasive authority for Bahamian courts5—ruling that a settlor serving

as protector who also had the power to remove trustees without cause had non-fiduciary powers

“so substantial that the settlor remained in control of the trust assets.” Id. at ¶ 88 (citing JSC

Mezhdunarodniy Promyshlenniy Bank & Anor v Pugachev & Ors [2017] EWHC 2426 (Ch)).

Finally, the United States cautions that “if Nineveh’s reading of the statute were correct, it is

hard to imagine that any trust would be invalid given the scope of terms discussed in section 3.

Such a result surely could not have been contemplated.” U.S. Reply Supp. Mem. Regarding

C.O.L. & Substance Applicable Bahamian L. (“U.S. Mem. Reply”) 27.

        Plaintiff responds that Pugachev is an “outlier” decision and cites commentary

concluding that the decision “sits uneasily with established case law in the area.” Pl.’s Resp.

U.S.A’s Mem. Regarding C.O.L. & Substance Bahamian L. (“Pl.’s Resp. U.S. Mem.”) 3, 24 n.

19. For example, one commentator characterized Pugachev as employing “questionable”

reasoning and concluded “there is a strong argument that the decision is incorrect.” See Jack


5
 Harris mistakenly asserts that English trial court decisions are binding on Bahamian courts. See Simms Second
Supp. Op. ¶¶ 4–12, 15–19; see generally De Lasala v De Lasala, [1980] A.C. 546.

                                                      12
Davies, New Developments in Settlor Reserved Powers, 2 Conveyancer & Prop. L. 175, 183

(2018).

          Additionally, contrary to the United States’ position, Tasarruf does not provide clear

guidance on interpretation of trust validity under the Bahamas Trustee Act. Both parties agree

that “Bahamian law will follow English common law unless it has been modified by statute,”

and that the Bahamas has supplemented trust common law with the Trustee Act. See U.S.

Mem. C.O.L. 18; Pl.’s Sur-Reply to U.S. Mem. 8-9. The Trustee Act expressly provides that a

settlor’s power of revocation shall not invalidate the trust. Trustee Act § 3(2)(a). Because

Tasarruf interpreted a Trust under the law of the Cayman Islands and did not consider the

Bahamas Trustee Act, a Bahamian court could consider the opinion inapplicable to interpreting

trust validity under the Trustee Act.

          Simms’ Second Supplemental Opinion cites Banque Privee Edmond de Rothschild Ltd

v. Dominique Queirazza Leday, 2013/CLE/gen/01699 (Apr. 16, 2015), a Bahamian case that

squarely addresses the issue of trust validity. Simms Second Supp. Op. ¶¶ 41–42. In Banque

Privee Edmond de Rothschild Ltd, Judge Isaacs of the Bahamas Supreme Court (a Bahamian

trial court) rejected the argument that a settlor’s retention of the power to revoke the trust in

conjunction with the retention of other powers permitted in Section 3 of the Bahamas Trustee

Act invalidated the trust. Banque Privee, ¶¶ 27–28. Instead that court held that under Section

3, retention of those powers did not invalidate the trust. Simms Second Supp. Op. ¶¶ 41–42.

          Finally, in considering the construction of the Bahamas Trustee Act, the Court also

notes that “[t]he Trustee Act was a piece of legislation giving trust officers greater flexibility,

rather than imposing new duties on them. . . . Part III of the Trustee Act gives trustees

extremely broad powers. That this was the purpose of the Trustee Act is hardly surprising: The



                                                 13
Bahamas is a leading trusts jurisdiction . . . The Bahamas can only remain competitive in such a

marketplace if it makes it easier for trusts to operate there.” Supplemental Expert Report of

Professor Jonathan Harris QC (“Supp. Harris Rep.”) ¶ 26(b). The United States’ contention

that plaintiff’s construction gives an impermissibly broad reading to the Act is unpersuasive in

light of the Act’s legislative purpose. See, e.g., Christopher McKenzie, Having and Eating the

Cake: A Global Survey of Settlor Reserved Power Trusts: Part 2, 6 Private Client Bus. 428,

437 (2007) (observing that “the remarkably wide provisions of [Section 3(2) of the Trustee

Act] . . . would appear . . . to provide that a Bahamian trust would not be testamentary even if

the settlor is absolutely entitled to both capital and income”).

       Upon consideration of the legal sources set forth above, the Court concludes that, under

Bahamian law, a trust would not be de facto revocable or invalid based on powers expressly

permitted to settlors under Section 3 of the Bahamas Trustee Act.

       However, this conclusion does not end the inquiry. As the Supreme Court cautioned,

“[i]n looking to state law, [courts] must be careful to consider the substance of the rights state

law provides, not merely the labels the State gives these rights or the conclusions it draws from

them.” United States v. Craft, 535 U.S. 274, 279 (2002). “Such state law labels are irrelevant

to the federal question of which bundles of rights constitute property that may be attached by a

federal tax lien.” Id. Accordingly, the Court looks beyond the state law characterization and

“look[s] instead to the realities of the [taxpayer’s] interest.” Id. The scope of the settlor’s

powers under the terms of the trust are relevant for determining the extent of property that may

be attached by a federal tax lien, regardless of their impact on trust validity under Bahamian

law. Thus, the Court’s ultimate determination of Kaplan’s attachable property interest will




                                                 14
focus on his substantive powers under the terms of the Trust, not the characterization of those

powers under Bahamian law.

                   iii. Unwaivable Fiduciary Duties

        The parties also disagree as to whether, under Bahamian law, all fiduciary duties may

be waived by the express terms of a Trust. This dispute is particularly important in determining

whether Kaplan’s power to remove the protector “with or without cause” is a fiduciary power,

and whether the protector has fiduciary obligations notwithstanding the Trust’s proclamation

that “[n]o person acting as Protector shall owe any fiduciary duty to, or be accountable to, any

Beneficiary of any Trust, or to the Trustees, in relation to the powers of the Protector . . . it

being the intention that in the absence of fraud, each Protector will be free from any liability

whatsoever relating to the Protector’s acts as Protector.” ECF No. 38-2 § 6.7.

        Harris opines that “powers which may sometimes be fiduciary in nature can cease to be

so if the trust instrument so provides.” Harris Rep. ¶ 75. According to Harris, “[i]t is a

question of construction of the particular trust deed as to whether or not a particular power of a

protector is fiduciary.” Id. ¶ 68, In Re the Bird Charitable Trust and the Bird Purpose Trust,

[2008] JRC 13, ¶82; see also citing JSC Mezhdunarodniy Promyshlenniy Bank & Anor v.

Pugachev & Ors [2017] EWHC 2426 (Ch) (“A protector has whatever powers and duties are

conveyed by the deed on its true construction.” (citing Clayton v Clayton [2016] NZSC 29)).

        Simms disagrees, and asserts that even when a trust expressly “provides that a Protector

is not liable to beneficiaries in a fiduciary capacity, Bahamian law recognizes certain fiduciary

powers that cannot be disclaimed.” Simms Supp. Op. ¶ 20. Simms proffers several arguments

in support of his position.




                                                  15
       First, Simms argues that Section 81(3) of the Bahamas Trustee Act creates a duty to act

bona fide. Id. ¶¶ 55–57. Section 81(3) provides that “A person exercising any one or more of

the powers set forth . . . shall not by virtue only of such exercise be deemed to be a trustee and,

unless otherwise provided in the trust instrument, is not liable to the beneficiaries for the bona

fide exercise of the power.” Trustee Act, 1998, c. 176 § 81(3) (Bah.). Harris disagrees, arguing

that the provision is an exculpatory clause. Supp. Harris Rep. ¶ 26(a). He further notes that the

language “unless otherwise provided in the trust instrument” renders the provision subject to

the express terms of the trust instrument. Id. ¶ 26(c).

       The Court agrees with Harris’s analysis and concludes that Section 81(3) does not

create any independent duty with respect to the bona fide exercise of power.

       Second, Simms argues that under English common law, certain fiduciary powers under

the terms of a trust can never be disclaimed. Simms Supp. Op. ¶¶ 20–32. He argues that

“numerous authorities . . . have construed provisions [disclaiming any fiduciary duty] and

concluded that a protector must nevertheless consider the interests of all beneficiaries when

exercising his discretion in relation to any power which he holds which affects the

administration of a trust.” Id. ¶ 21. Specifically, he notes that a Bermuda trial and appellate

court held that a protector had an obligation to pass information received from trustees to

beneficiaries despite the trust deed providing that “The Protector shall not owe any fiduciary

duty towards and shall not be accountable to any person or persons . . .” In the Matter of an

Application for Information about a Trust [2013] CA (Bda) 8 Civ. He also notes that a Jersey

court held that, notwithstanding a clause providing “For the avoidance of doubt, it is hereby

declared that no power is vested in the protector in a fiduciary capacity,” if the protector chose

to exercise his powers, he was subject to a doctrine called “fraud on a power.” In Re VR



                                                16
Family Trust, Center Trustees CI Ltd v Van Rooyen [2009] JRC 109 ¶¶ 25, 27. Finally, Simms

relies on Kea Trust Co Ltd v. Pugachev6 [2015] NZHC 241, which notes that “it is unlikely that

the court will allow [judicial] supervision to be avoided by language purporting to free the

protector from any fiduciary obligations, but, again the touchstone is always the settlor’s

objectively determined intention.”

        While Simms has provided evidence that the express renunciation of a protector’s

fiduciary duties in a trust instrument may constrain the protector’s behavior in some

circumstances, he does not establish that a protector has certain fiduciary powers that can never

be disclaimed. To the contrary, as Kea Trust instructs, “the touchstone is always the settlor’s

objectively determined intention.” Id. The construction of “the settlor’s objectively

determined intention” will necessarily depend upon the express terms of the trust.

        The United States also correctly notes that the “discussion of bona fide and fraud on

power is a red herring.” U.S. Mem. Reply 22. As the Supreme Court of the United Kingdom

recently explained, “[the doctrine of fraud on a power] has nothing to do with fraud.” Eclairs

Group Ltd v JKX Oil & Gas Plc, [2016] B.C.C. 79. Rather, “fraud on a power”:

        does not necessarily denote any conduct on the part of the appointor amounting
        to fraud in the common law meaning of the term or any conduct which could be
        properly termed dishonest or immoral. It merely means that the power has been
        exercised for a purpose, or with an intention, beyond the scope of or not justified
        by the instrument creating the power.”

Id. (citing Vatcher v. Paull [1915] A.C. 372, 378). As long the protector acts within the scope

of his designated power, he is acting in good faith and avoids committing a “fraud on a power.”

Thus, the fraud on a power doctrine does not meaningfully constrain a protector where the




6
 This is a different Pugachev case than JSC Mezhdunarodniy Promyshlenniy Bank v Pugachev, relied upon by the
United States.

                                                    17
express terms of a trust provide that that the scope of his designated power is not limited by

fiduciary obligations.

       Finally, Simms contends, and Harris agrees, that trustees are fiduciaries. Simms Supp.

Op. ¶ 37; Supp. Harris Rep. ¶ 63(a). However, Simms argues that “certain powers are powers

arising from ‘irreducible core duties . . . such that these powers can only be exercised in a

fiduciary manner,” whereas Harris opines that “terms of the specific trust at issue determine

what amounts to doing a settlor’s bidding in breach of trust and what is a proper exercise of a

trustee’s duty.” Simms Supp. Op. ¶ 35; Supp. Harris Rep. ¶ 63(c). The Court concludes that

the nature of the fiduciary obligation will depend on the language of the trust instrument. See

Clayton v. Clayton, [2016] NZSC 29, ¶¶ 56-65 (holding that the extent of a trustee’s fiduciary

obligations to trust beneficiaries “has to be evaluated against a background of a number of

provisions of the [trust] deed that modify the duties imposed on the Trustee.”).

       In short, under Bahamian law, the determination of whether a power is fiduciary

depends on the settlor’s objectively determined intention as informed by the terms of the trust.

The scope of a particular duty depends upon the trust instrument in which the power was

granted.

                  iv. Substance of Foreign Law

       The Court determines, based on the parties’ submissions and its independent research,

that parties have adequately proven the substance of Bahamian law for the Court to apply the

applicable law in interpreting the Trust instrument. However, plaintiff has not proven the

substance of Bahamian law with respect to the United States’ theories that Kaplan has an

attachable property interest in the Trust under the doctrines of nominee/alter ego, fraudulent

transfer, and sham/economic substance.



                                                18
       Based on the foregoing, the Court determines that, under Bahamian law, a court would

apply the following legal principles. First, a discretionary beneficiary does not have any

property interest in a trust’s assets. Second, a trust is not invalid when a settlor retains powers

expressly permitted under Section 3(2) of the Bahamas Trustee Act. Third, the determination

of whether a power is fiduciary depends on the settlor’s objectively determined intention as

informed by the terms of the trust, and fourth, the scope of a particular duty will depend upon

the trust instrument in which the power was conferred.

       The Court does not find persuasive the July 6, 2017 Order by the Bahamas Supreme

Court, which did not explain which principles of Bahamian law that it was applying and solely

considered the property rights and powers of Kaplan as a beneficiary, not as settlor. See

Nineveh Investments Ltd., No. 16-1068, 2017 WL 6017681, at *2 (E.D. Pa. Dec. 5, 2017)

(explaining that the July 5, 2017 Bahamian Court Order does not assist the Court in

determining the substance of Bahamian law because “[i]t simply recites [its] findings without

quoting or discussing the law it purports to apply.”).

       The United States argues that it is not enough for plaintiff to prove the substance of

foreign law. The United States contends that plaintiff’s burden under Rule 44.1 requires

plaintiff to both “show the substance of applicable law and explain how such law conflicts with

Pennsylvanian law.” U.S. Opp’n Nineveh’s Mot. Recons. 7 (emphasis in original). The United

States relies on the Third Circuit’s decision in Ferrostaal, which concluded that the moving

party “had the burden of establishing Tunisian law and showing that it differs from United

States law.” Ferrostaal, Inc. v. M/V Sea Phoenix, 447 F.3d 212, 218 (3d Cir. 2006). Because

Ferrostaal failed to carry its burden, the Court “assume[d] that Tunisian law is the same as

United States law.” Id.



                                                 19
       Plaintiff asserts “that there are important differences between Pennsylvania and

Bahamian law with respect to the property interests of Mr. Kaplan in the assets of the [Kaplan

Family Trust], and with regard to the primary defense asserted by the Government.” Pl.’s

Reply Supp. Mot. for Recons. (“Pl.’s Mot. Recons. Reply”) 5. Specifically, plaintiff states

       Pennsylvania law . . . does not appear to have addressed whether a trust protector
       is a fiduciary, nor whether a settlor’s power to remove and appoint a trust protector
       is a fiduciary power. Indeed, counsel for Nineveh was unable to locate any
       Pennsylvania authority that addresses the implications of a settlor retaining the
       authority to appoint a trust protector in a trust agreement.

Id. at 6. The United States responds that “Nineveh does not explain [why] Pennsylvanian law,

including, for example, the Uniform Fiduciaries Act, 7 Pa. Stat. § 6351 et seq., cannot address

issues related to protectors. It also does not explain how any such law conflicts with Bahamian

law.” U.S. Sur-Reply Opp’n to Nineveh’s Mot. Recons. 3.

       The Court is not persuaded by the United States’ argument. Plaintiff’s burden is to

show that foreign law differs from domestic law, not to show that the laws conflict. The

conflict of laws analysis is separate from the Rule 44.1 analysis and occurs only after the Court

determines that parties have met their burden of proving foreign law. See Bel-Ray Co. v.

Chemrite Ltd., 181 F.3d 435, 440 (3d Cir. 1999). The Court concludes that plaintiff’s argument

that the Pennsylvania law does not address trust protectors, whereas such protectors are

explicitly addressed in the Bahamas Trustee Act, adequately satisfies its burden under Rule

44.1 of showing that Pennsylvania and Bahamian law differ with respect to interpretation of the

Trust instrument.

           c. Depecage

       The United States argues that the Court should apply the doctrine of depecage to this

action. “‘Depecage’ refers to the use of the law of different states to resolve different issues in



                                                20
the same case.” See Calhoun v. Yamaha Motor Corp., U.S.A., 216 F.3d 338, 342 (3d Cir.

2000). The United States contends that depecage should be applied in this case because

plaintiffs have only provided the substance of Bahamian law as to issues related to

interpretation of the Trust instrument. U.S. Mem. C.O.L. 6. It is the position of the United

States that plaintiff has not met its burden of proving Bahamian law related to a number of

additional legal issues, such as the law related to the doctrines of nominee/alter ego, fraudulent

transfer, and sham/economic substance. Id. at 8–9.

       Plaintiff disagrees with the United States on this issue, contending that it “has

adequately explained the Bahamian law it contends should apply in this case,” and “it does not

have the burden to anticipate all of the defenses the Government might raise in this action and

to describe how Bahamian law would apply.” Pl.’s Resp. U.S. Mem. 20-21. In its fourth

submission in support of its motion for reconsideration, plaintiff provided “basic principles of

Bahamian law” related to the United States’ defenses, relying on Simms’ second supplemental

legal opinion. Pl.’s Sur-Reply to U.S. Mem. 8 (citing Simms Second Supp. Op. ¶¶ 50–59).

However, plaintiff maintains that it is not required to prove the substance of legal issues raised

by the United States’ defenses at this stage in the litigation.

       The United States is correct that plaintiff bears the burden of proving the substance of

Bahamian law on any issue the Court may be required to address. Proof of Bahamian law as to

one relevant issue does nothing to assist the Court in applying Bahamian law to a separate issue

for which the substance of foreign law is not established. While Simms’ report provides a

cursory overview of Bahamian legal principles with regard to the doctrines of shams,

fraudulent dispositions, alter ego claims, and nominee/bare trusts, plaintiff does not attempt to

show that these legal principles differ from Pennsylvania law. The Court concludes plaintiff



                                                 21
has not met its burden under Rule 44.1 with respect to these issues. The Court thus assumes

that Bahamian law on these issues is the same as Pennsylvania law. Ferrostaal, Inc. v. M/V

Sea Phoenix, 447 F.3d 212, 218 (3d Cir. 2006).

       Although plaintiff has proven the substance of foreign law with respect to interpretation

of the Trust instrument, it has not done so for the other legal issues presented in the case.

Therefore, the Court determines that the doctrine of depecage applies and that consideration of

whether Bahamian law will apply to the issue of interpretation of the terms of the Trust

instrument is separate from consideration of the applicable law to other issues such as

nominee/alter ego, fraudulent transfer, and sham/economic substance, under which the United

States contends that Kaplan has an attachable property interest in the Trust. This ruling is

without prejudice to plaintiff’s right to provide proof of foreign law as to other such issues at a

later stage in the proceedings.

           d. Choice of Law Analysis

       Once foreign law is adequately proven, “a conflict of laws analysis [is required] to

determine which state had the weightier interest in having its law apply in resolving the

relevant issue.” Bel-Ray Co. v. Chemrite Ltd., 181 F.3d 435, 440 (3d Cir. 1999). Plaintiff

argues that the choice of law analysis is “subject to—and limited by—binding precedent from

the U.S. Supreme Court.” Pl.’s Resp. U.S.’s Mem. 7. Specifically, plaintiff argues that for the

purposes of construing property against which a federal tax lien may attach, “the U.S. Supreme

Court had mandated that a court apply the law of the jurisdiction where the rights at issue were

created in order to assess the nature of those rights.” Id. at 8. The Court agrees with plaintiff.

       When considering property rights for the purposes of federal tax liens, courts “look

initially to state law to determine what rights the taxpayer has in the property the Government



                                                22
seeks to reach, then to federal law to determine whether the taxpayer’s state-delineated rights

qualify as ‘property’ or ‘rights to property’ within the compass of the federal tax lien

legislation.” United States v. Craft, 535 U.S. 274, 278 (2002). The Supreme Court explains

that the “initial look” to state law involves examining “the individual rights created by these

state law rules.” Id. at 282. In light of this Supreme Court directive, the Court concludes that it

must apply the law of the state in which the individual rights were created.

        In this case, the Trust was created under Bahamian law. Accordingly, the Court will

first look to Bahamian law to determine what rights the taxpayer has in the property the United

States seeks to reach and will not conduct a further choice of law analysis. However, the Court

will only apply Bahamian law when the substance of that law has been adequately proven. For

those issues as to which the substance of Bahamian law has not been proven, the Court will

assume that the foreign law is the same as the law of the forum and will apply Pennsylvania

law.

        Accordingly, with respect to the issue of the interpretation of the Trust instrument—as

to which plaintiff has proven the substance of Bahamian law—the Court will apply Bahamian

law. For all issues other than interpretation of the Trust instrument, because of plaintiff’s

failure to prove Bahamian law, the Court assumes that Bahamian law is the same as

Pennsylvania law.

   V.      CONCLUSION

        Plaintiff’s motion for reconsideration is granted in part and denied in part. That part of

the Motion seeking application of Bahamian law to the issue of interpretation of the Trust

instrument is granted. That part of the Motion seeking application of Bahamian law to all other

issues involved in determining Kaplan’s property interest in the Trust is denied.



                                                23
An appropriate Order follows.




                                24
